Lundberg Stratton, J.,
dissenting. The discretion of a trial court is one of the keystone principles of our judicial system. Because today’s decision erodes that vital principle, I respectfully dissent. I believe that the decision of the trial corut was soundly within its discretion and fell far short of being unreasonable, arbitrary, or unconscionable so as to constitute an abuse of discretion. State v. Adams (1980), 62 Ohio St.2d 151, 157, 16 O.O.3d 169, 173, 404 N.E.2d 144, 149; Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 219, 5 OBR 481, 482, 450 N.E.2d 1140, 1142.
In State ex rel. Shafer v. Ohio Turnpike Comm. (1953), 159 Ohio St. 581, 590-591, 50 O.O. 465, 469-470,113 N.E.2d 14, 19, this court stated:
“4 Abuse of discretion, and especially gross and palpable abuse of discretion, which are the terms ordinarily employed to justify an interference with the exercise of discretionary power, implies not merely error of judgment, but perversity of will, passion, prejudice, partiality, or moral delinquency.’
U ‡ ‡ $
44 ‘[I]t must be kept in mind that “abuse of discretion” means more than an error of law or error of judgment * * *. It means “a discretion exercised to an end or purpose not justified by, and clearly against reason and evidence” * * *. Where the court does not exercise a discretion in the sense of being discreet, circumspect, [and] prudent and exercising cautious judgment, there is an abuse of discretion. * * * The term has been defined as “a view or action that no *22conscientious judge, acting intelligently, could have honestly taken.” ’ ” (Citations omitted.)
Where a court exercises its discretion, as it did in this case, this court should not overturn the trial court’s decision absent a finding of an abuse of discretion. Martin v. Martin (1985), 18 Ohio St.3d 292, 294-295, 18 OBR 342, 344, 480 N.E.2d 1112, 1114.
I. DEFAULT MOTION
The majority’s paragraph one of the syllabus implies that the trial court did not decide the plaintiff’s motion for default before trial. However, the trial court held a record hearing, evaluated both the evidence and the credibility of defendant AIC’s position, stated its findings, and denied the motion for default. Therefore, the trial court did just what the syllabus mandates (unless the syllabus means “decided in the moving party’s favor,” which would remove all discretion from a trial court). ,
By concluding that the trial court denied the default motion “based only on the statement of AIC’s counsel,” the majority’s opinion also implies that the defendant failed to present evidence in its defense. Yet, AIC’s counsel, Mr. Bañas, clearly was prepared and offered to testify as to the reasons for the failure to answer. Plaintiff’s counsel stated that this would not be necessary, and therefore waived the formal presentation of evidence, allowing the court to rely on counsel’s representations. Plaintiff cannot now complain of such lack of “evidence.” The court stated that it would treat Mr. Banas’s representation “[a]s if [made] under oath” and then found that it believed Mr. Bañas. The fact that a certificate of service to Mr. Bañas was attached to the amended complaint created only a rebuttable presumption of service. Mr. Bañas represented that AIC had never forwarded the complaint and he had never received separate service. The court stated that it believed that the complaint had been sent but never received. The presumption was rebutted. We have no basis on which to substitute our judgment of credibility for that of the trial court.
The trial court had the full scope of the case before it and was in the best position to weigh all the competing considerations. In addition to Alliance Immediate Care, other parties were Immediate Medical Services, Inc., Alliance Community Hospital, and EM Care of Alliance. Even the plaintiff in the body of her amended complaint used “Alliance Immediate Corporation.” The trial court also used “Alliance Immediate Medical Services” in its ruling.
When AIC’s counsel mislabeled the defendant in the answer he prepared, it took plaintiffs counsel nearly three weeks (until June 10, at the close of defendants’ evidence) to bring the error to the court’s attention. Yet all parties and the court clearly knew that AIC, Dr. Guarnieri’s employer, was the defen*23dant, and the jury was properly instructed on the same. No different claims, discovery, trial tactics, or evidence would have been presented. No prejudice attached.
I do not condone the failures of AIC or its counsel to follow the procedural rules. AIC counsel’s follow-up, once he discovered the amended complaint, was sloppy lawyering indeed. But a judge has discretion to deny a motion for a default judgment after looking at all the equities involved in a particular situation. Martin, 18 Ohio St.3d 292, 18 OBR 342, 480 N.E.2d 1112.
The majority stresses the need to adhere to procedural rules. However, the trial court ordered all dispositive motions to be filed by April 1, 1994. Yet thirteen months after service of the amended complaint, on May 20, 1994, four days before trial, the plaintiff, without leave of court, filed for default. But the majority attaches no penalty to plaintiff’s failure to follow a court order on procedure. If we are going to strictly adhere to technical points of procedure, then fairness dictates that we should also address plaintiffs failure to follow the rules.
The second oral motion for default could not possibly have been ruled, on before trial as it was not made until the close of defendant’s evidence. At that point, AIC’s counsel stated that he had not realized the error in names until that moment. AIC’s. counsel asked, also by oral motion, albeit inartfully, to substitute names. After the verdict, the trial court granted the substitution and sub silentio overruled the second motion for default. Therefore, since substitution was granted, the answer could now be considered properly filed, contrary to plaintiffs claim that no answer has yet been filed. Although this was never done in writing, it was done orally and on the record. The trial court was well within its discretion to deny the second motion for default, considering that AIC had now fully participated and defended in the trial.
Default judgment should be reserved for cases where court procedures are ignored and the process flouted, as in Miller v. Lint (1980), 62 Ohio St.2d 209, 16 O.O.3d 244, 404 N.E.2d 752. This fact pattern is a far cry from Miller and, I believe, clearly fits within that area of discretion reserved to a trial court.
In addition, I join in Justice Cook’s well-reasoned dissent as to why the issue of default is harmless error, if error at all, because the jury cleared Dr. Guamieri, the employee, of all liability, thereby also exonerating her employer, AIC. Or conversely, AIC should now be permitted to file its proper Civ.R. 60(B) motion to set aside the default judgment. In addition, this court fails to order any hearing on damages. Civ. R. 55, concerning default, states:
« (^) * * * If, in order to enable the court to enter judgment or to carry it into effect, it is necessary to take an account or to determine the amount of damages or to establish the truth of any averment by evidence or to make an investigation *24of any other matter, the court may conduct such hearings * * * as it deems necessary and proper * *
Defendant AIC should at least now be permitted a hearing on damages to present the results of the jury trial establishing no liability on the part of its employee, Dr. Guarnieri.
The law favors trying cases on the merits, not technicalities. Perotti v. Ferguson (1983), 7 Ohio St.3d 1, 3, 7 OBR 256, 257, 454 N.E.2d 951, 952. This court has stated:
“Where no reply * * * is filed, there is authority for granting defendant judgment on the pleadings. However, the cases awarding judgment to a defendant for the inadvertence of an attorney to file a reply are, generally, old precedents occurring at a time when a lawsuit ofttimes developed into a test of an attorney’s astuteness rather than a determination of the merit of a client’s contention. To decide a lawsuit on the failure of an attorney to file a reply rather than on the merits of a claim would seem an anachronism in our present-day system of jurisprudence.” (Citation omitted.) McDonald v. Haught (1967), 10 Ohio St.2d 43, 46, 39 O.O.2d 39, 41, 225 N.E.2d 235, 237-238.
The Rules of Civil Procedure expressly favor seeking substantial justice. Civ. R. 61 states:
“No error in either the admission or the exclusion of evidence and no error or defect in any ruling or order or in anything done or omitted by the court or by any of the parties is ground for granting a new trial or for setting aside a verdict or for vacating, modifying or otherwise disturbing a judgment or order, unless refusal to take such action appears to the court inconsistent with substantial justice. The court at every stage of the proceeding must disregard any error or defect in the proceeding which does not affect the substantial rights of the parties.”
But the real crux of this case is whether the court, in light of all these procedural issues, abused its discretion. I believe that the trial court did not, and I therefore dissent.
II. COMMONALITY OF INSURANCE
The second issue also involves the further erosion of a trial court’s discretion when ruling on evidentiary issues. The expansion of Ede v. Atrium S. OB-GYN, Inc. (1994), 71 Ohio St.3d 124, 642 N.E.2d 365, to such remote and speculative connections as exist in this case further undermines a trial court’s discretion.
The majority relies on Ede to expand the “commonality of insurance interests” theory to new, per se horizons. The expert, Dr. Janiak, and the defendant for whom he testified, Dr. Guarnieri, did not have the same insurer (as in Ede); only *25EM Care of Alliance, Inc. shared an insurer with Dr. Janiak. Immediate Medical Services, Inc. also did not share the same insurer, but Dr. Janiak gave no testimony in its favor.
The majority finds Dr. Janiak’s broad, generalized background statements as to the duties of an emergency room physician to be sufficient to somehow qualify as expert testimony on the standard of care on behalf of the other emergency care defendants. Such background testimony was necessary to establish the foundation for his expert opinion on Dr. Guarnieri’s care. Yet Dr. Janiak testified that he had no opinion whether the other defendants’ conduct met the standard of care. Indeed, the plaintiff and each defendant had their own separate experts. And, in fact, each defendant physician saw the decedent at different times, with different symptoms, so the specific standards of care at each visit would differ.
In addition, on voir dire, Dr. Janiak testified that he was unaware that his premiums might be affected by this case since he testified he was also unaware of other defendants being insured by his insurer. He reaffirmed that he had no opinion as to the other physicians’ failure to meet any standard of care.
Against this backdrop, the trial court weighed the probative value versus the prejudicial effect of admitting the evidence and properly determined that cross-examination should not be permitted under Evid.R. 401(A) and 403. This was within the province of a trial court’s discretion: to limit the scope of the cross-examination of a medical expert on issues of bias and pecuniary interest. Calderon v. Sharkey (1982), 70 Ohio St.2d 218, 24 O.O.3d 322, 436 N.E.2d 1008, syllabus. Absent abuse of that discretion, the trial court’s decision should be affirmed. Adams, 62 Ohio St.2d at 157, 16 O.O.3d at 173, 404 N.E.2d at 149; State v. Apanovitch (1987), 33 Ohio St.3d 19, 22, 514 N.E.2d 394, 398.
Yet the majority now extends the holding of Ede to this case. The mere background testimony on the common issue, emergency room care, by one party’s expert somehow assumes center stage and opens the door to unduly prejudicial cross-examination. The discretion is removed from a trial court; under such a tenuous connection, a trial court must now allow cross-examination as a matter of law. Does this court really believe that the malpractice insurance industry is so devious that an expert for a non-insured can be persuaded to shade his testimony to benefit other defendants so as to keep his own premiums low? “Bias” means that a witness has altered or colored his or her testimony for personal reasons or self-interest. There is not a shred of evidence that this happened. In fact, the only evidence on record establishes the opposite.
It is even more difficult to see how Dr. Guamieri’s verdict would be affected by such cross-examination. Dr. Janiak was Dr. Guarnieri’s expert. Dr. Janiak was already prepared to testify in Dr. Guarnieri’s favor; that is why he was retained. *26He was extensively cross-examined as to bias — his relationship with both the defense law firms, his hourly fees, his proclivity to testify only for physicians. The judge allowed all that, and fairly so. I fail to see how someone else’s insurance relationship would affect Dr. Janiak’s own testimony for the defendant who retained him, and with whom he did not share a common insurer. To allow questioning of Dr. Janiak on his insurance relationship to other defendants could clearly prejudice Dr. Guarnieri’s case by confusing the issues and implying that a verdict against Dr. Guamieri would somehow affect Dr. Janiak’s premiums from a different company.
This was a lengthy trial with many experts. The jury verdicts in favor of Dr. Guarnieri, AIC, and IMS were unanimous. The judge listened to the voir dire of the witness, balanced the issues of relevance and prejudice, and properly excluded the evidence. Only if the exclusion of evidence amounts to a prejudicial abuse of discretion should the trial court’s decision be overturned. Calderon, 70 Ohio St.2d at 222, 24 O.O.3d at 325, 436 N.E.2d at 1012. Such prejudice must affect a substantial right of a party. State ex rel. Avellone v. Lake Cty. Bd. of Commrs. (1989), 45 Ohio St.3d 58, 62, 543 N.E.2d 478, 482. Yet the majority reverses all the above verdicts without any evidence that such cross-examination, if allowed, would have made any difference. Therefore, I respectfully dissent. .
Moyer, C.J., concurs in the foregoing dissenting opinion.